DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election of claims 1-7, without traverse, in the reply filed on 04/15/2022 is acknowledged. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II and III. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7,583,551), hereinafter referred to as Klein in view of Cowles et al. (US 6,771,553), hereinafter referred to as Cowles.

Referring to claim 1, Klein teaches, as claimed, a method of controlling a power state of a memory device, the method comprising: entering a self-refresh mode in response to a self-refresh mode entry command (i.e.-entering s self-refresh mode of operation based on provided command, col. 3, lines 51-54), in which memory cell rows of the memory device are self-refreshed in the self-refresh mode (i.e.-memory arrays being self-refreshed, col. 5, lines 18-22); and transitioning from the low power mode to a self-refresh power down mode in response to a trigger signal, in which the memory cell rows of the memory device are continuously self-refreshed in the self-refresh power down mode (col. 7, lines 26-29 and 32-35), wherein the low power mode has lower power consumption than the self-refresh mode and the self-refresh power down mode, and the self-refresh power down mode has lower power consumption than the self-refresh mode (Note: the self-refresh operation is in a power saving mode which allows the memory system to remain in a low power state, col. 7, lines 11-15).
However, Klein does not teach transitioning from the self-refresh mode to a low power mode in response to a low power mode entry command, in which the memory cell rows of the memory device are continuously self-refreshed in the low power mode.
	On the other hand, Cowles discloses low power auto-refresh circuit (col. 3, lines 9-11 and col. 5, lines 25-25) configured to execute a method step including transitioning from the self-refresh mode to a low power mode in response to a low power mode entry command (col. 4, lines 58-59), in which the memory cell rows of the memory device are continuously self-refreshed in the low power mode (col. 4, lines 64-66). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Klein and incorporate the step of transitioning from the self-refresh mode to a low power mode in response to a low power mode entry command, in which the memory cell rows of the memory device are continuously self-refreshed in the low power mode, as taught by Cowles. The motivation for doing so would have been to significantly reduce power consumption by DRAMs during an auto-refresh cycle.

As to claim 2, the modified Klein innately teaches the method of claim 1, further comprising: receiving the trigger signal through one of a plurality of pins of the memory device, to which signals used for operations of the memory device are applied (col. 3, lines 47-49 and 55-57). 
 
As to claim 3, the modified Klein in view of Cowles teaches the method of claim 1, further comprising: transitioning from the self-refresh mode to the self-refresh power down mode in response to a logic low of a clock enable signal (see Cowles, col. 4, lines 58-59); and transitioning from the self-refresh power down mode to the self-refresh mode in response to a logic high of the clock enable signal (see Cowles, col. 4, lines 56-58). 
 
As to claim 4, the modified Klein in view of Cowles teaches the method of claim 1, further comprising: automatically exiting the low power mode by a low power mode exit latency time before receiving a valid command (see Cowles, col. 6, lines 31-38). 
 
As to claim 5, the modified Klein teaches the method of claim 1, further comprising: exiting the low power mode in response to a low power mode exit command (col. 3, lines 51-54 and col. 6, lines 4-6). 
 
As to claim 6, the modified Klein innately teaches the method of claim 1, further comprising: exiting the self-refresh mode in response to a self-refresh exit command (col. 7, lines 63-64). 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Claim Objections 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellis et al. (US 8,942,256);
Yano (US 6,948,029);
Maule et al. (US 2010/0162020); and 
Lee et al. (US 2014/0089577).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elias Mamo/Primary Examiner, Art Unit 2184